Fourth Court of Appeals
                                    San Antonio, Texas

                                         December 6, 2019

                                       No. 04-19-00816-CV

            IN THE INTEREST OF A.M.R., K.N.R. AND D.M.R., CHILDREN,
                                  Appellants

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 19-254B
                             Honorable Rex Emerson, Judge Presiding


                                          ORDER
       A filing fee of $205.00 was due when Aaron Michael Rogers filed his notice of appeal,
but it was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE
SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). The clerk of the
court notified appellant of this deficiency in a letter dated November 19, 2019. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

        A party who is not excused by statute or these rules from paying costs must pay—at the
time an item is presented for filing—whatever fees are required by statute or Supreme Court
order. The appellate court may enforce this rule by any order that is just.

TEX. R. APP. P. 5.

        We order Aaron Michael Rogers must, by December 23, 2019 either (1) pay the filing
fee or (2) provide written proof to this court that he is entitled to appeal without paying appellate
filing fees. See TEX. R. APP. P. 20.1. If appellant fail to respond satisfactorily within the time
ordered, this appeal will be dismissed without further notice. See TEX. R. APP. P. 42.3.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court